        Case 1:18-cv-02906-RDM Document 2-4 Filed 12/11/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 *

                                                 *
 BARRY MICHAELS,
                                                 *
                        Plaintiff,
 v.
                                                 *
                                                         Case No. 18-cv-2906
 MATTHEW G. WHITAKER, IN HIS
                                                 *
 OFFICIAL CAPACITY,
                                                 *
                        Defendant.
                                                 *

                                                 *
                    *     *     *    *   *   *   *   *   *   *   *   *   *

        [PROPOSED] EXPEDITED SCHEDULING ORDER FOR PLAINTIFF’S
            EMERGENCY MOTION FOR PRELMINARY INJUNCTION

       Plaintiff filed his complaint and an emergency motion for preliminary injunction on

Tuesday, December 11, 2018. The Court sets the following schedule for consideration of

plaintiff’s emergency motion:

       (a) Defendant will file his response by Thursday, December 13, 2018, at 5:00 PM;

       (b) Plaintiff will file his reply by Friday, December 14, 2018, at 9:00 AM;

       (c) A hearing on plaintiff’s emergency motion will be held before the Honorable

          ________________________________, at the E. Barrett Prettyman United States

          Courthouse, 333 Constitution Ave. N.W., Washington, DC 20001, in Courtroom

          _____, on Friday, December 14, 2018, at ________.

       IT IS SO ORDERED.

                                                             __________________________
Dated: December ___, 2018                                    United States District Judge
         Case 1:18-cv-02906-RDM Document 2-4 Filed 12/11/18 Page 2 of 2



Names and addresses of attorneys and/or parties entitled to be notified of the entry of this order:

Attorneys for Plaintiff Barry Michaels:
Thomas C. Goldstein
TGoldstein@goldsteinrussell.com
Daniel Woofter
dhwoofter@goldsteinrussell.com
GOLDSTEIN & RUSSELL, P.C.
7475 Wisconsin Avenue
Suite 850
Bethesda, MD 20814
(202) 362-0636

Michael E. Zapin
michaelezapin@gmail.com
20283 State Rd. 7
Suite 400
Boca Raton, FL 33498
(561) 367-1444

Defendant:
Matthew G. Whitaker, in his official capacity
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001




                                                 2
